Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 11/05/2021, the Applicant elected Invention I (Group) drawn to a display panel encompassing claims 1-13 without traverse on 12/28/2021.  Non-elected Invention II (Group II) drawn to a method encompassing claims 14-20 is withdrawn.  Elected claims 1-13 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 04/08/2020 ("04-08-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-08-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
DISPLAY PANEL [[AND MANUFACTURING METHOD OF THE SAME]] HAVING ACTIVE LAYER WITH A SURFACE LAYER ON A CORE LAYER IN WHICH F CONCENTRATION IS GREATER THAN B CONCENTRATION

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2010/0224879 A1 to Miyairi ("Miyairi").
Figs. 1, 5 and 25 of Miyairi are provided to support the rejections below:

    PNG
    media_image1.png
    252
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    351
    619
    media_image3.png
    Greyscale


Regarding independent claim 11, Miyairi teaches a display panel (see Fig. 27A and Figs. 1, 5 and 25) including at least one folding region 1704 (para [0265] - "FIG. 27A illustrates an example of the electronic book device includes two housings, a housing 1700 and a housing 1701. The housing 1700 and the housing 1701 are combined with a hinge 1704 so that the electronic book device can be opened or closed."), the display panel comprising:
a base substrate 301 or 101 (para [0242] - "a substrate 301"; para [0053] - "FIG. 1 is a cross-sectional view of an embodiment of an thin film transistor. The thin film transistor illustrated in FIG. 1 includes a gate electrode 103 over a substrate 101.");
a circuit layer 103, 105, 115, 127, 125 on the base substrate 101; and
a display element layer organic EL (para [0261] - "By being provided with a light-emitting element without formation of the alignment film 311, the element substrate 313 described in Embodiment 9 can be used for a light-emitting display device or a light-emitting device...a light element utilizing electroluminescence is typically used as a light-organic EL element, wherein 
the circuit layer 103, 105, 115, 127, 125 includes:
an active layer 115, 127 on the base substrate 101 and containing boron and fluorine (para [0121] - "The pair of impurity semiconductor layers 127 illustrated in FIG. 1 are formed using amorphous silicon to which phosphorus is added...Not that, in the case where p-channel thin film transistor is formed as the thin film transistor, the impurity semiconductor layers 127 are formed using microcrystalline silicon to which boron is added, amorphous silicon to which is added, or the like."; para [0091] - "The fluorine concentration profile has a decrease from the microcrystalline semiconductor layer 115a to the mixed layer 115b."; see Fig. 5);
a control electrode 103 (para [0053] - "a gate electrode 103") on the active layer 115, 127; and
a control electrode insulation layer 105 (para [0053] - "a gate insulating layer 105") between the active layer 115, 127 and the control electrode 103, wherein
a concentration of the fluorine at a surface of the active layer 115, 127 adjacent (near) to the control electrode insulation layer 105 is greater than a concentration of fluorine in a core portion of the active layer 115, 127 (Fig. 5 shows the concentration of Fluorine that is the highest in the microcrystalline semiconductor layer 115a, but tapers off in the mixed layer 115b.). 
Regarding claim 12, Miyairi teaches the active layer 115, 127 that comprises:	a channel region 115 overlapping the control electrode 103; and
a first ion doping region 127 (left) and a second ion doping region 127 (right) respectively located at both sides of the channel region 115, wherein
a concentration of the boron in each of the first ion doping region 127 and the second ion doping region 127 is greater than a concentration of the boron in the channel region 115 (para [0060] - "FIGS. 2A and 2B each illustrate the structure of the semiconductor layer 115. FIGS. 2A and 2B are each an enlarged view of a portion from the gate insulating layer 105 to the impurity semiconductor layers 127 serving as source and drain regions in FIG. 1."; para [0121] - "Note that, in the case where a p-channel thin film transistor is formed as the thin film transistor, the impurity semiconductor layers 127 are formed using microcrystalline silicon to which boron is added, amorphous silicon to which boron is added, or the like.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyairi and further in view of Pub. No. US 2009/0261337 A1 to Sakakura et al. ("Sakakura").
Regarding claim 13, Miyairi teaches that the base substrate 101 can be a glass substrate, but does not disclose that the base substrate 101 comprises polyimide.
	However, Sakakura teaches that a substrate 100 for a thin film transistor can be a glass substrate or a plastic substrate such as polyimide (para [0078]). That is, Sakakura recognizes that the polyimide plastic substrate and the glass substrate are functionally equivalent for serving as a substrate. 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
..  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the active layer includes:
a core layer in which a concentration of the boron is greater than a concentration of the fluorine; and
a surface layer on the core layer and in which a concentration of the fluorine is greater than a concentration of the boron. 
Claims 2-10 are allowed, because they depend from the allowed independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0088794 A1 to Jeong et al. 

Pub. No. US 2015/0064860 A1 to Kim et al.
Pub. No. US 2015/0021592 A1 to Seo et al.
Pub. No. US 2013/0099231 A1 to Tochibayashi et al.
Patent No. US 5,440,168 to Nishimura

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
10 January 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.